Garland, J.
This suit is instituted to recover the value of a quantity of cotton in bales, which the plaintiffs -stored in the warehouse of defendant, and which was never returned or accounted for, at the rate of $64 33 per bale. In the petition and account annexed, nineteen bales are alleged to have been lost; but an examination of the testimony shows that although twenty two bales were for a time in controversy, that in fact, but thirteen were lost, and for the value of them the plaintiffs have judgment.
The counsel for the plaintiffs have urged us to amend the judgment, alleging-that the judge of the Commercial Court had made an error in calculation against them; but an examination of the record shows, that the judge detected the error before he signed the judgment, and corrected it. The counsel has probably been led into the mistake by not observing the discrepancy between the sums stated in the reasons of the judge and in the judgment itself, which was signed some days after the reasons were read in court.
The defendant, in his points, says that there is error apparent on the face of the record, the court below having overruled a motion made by his counsel, requiring the plaintiffs to set forth more particularly the cause of action. We do not think the judge erred. The petition, with the account annexed, seems to state the cause -of action clearly enough to be understood by an ordinary mind; but if not, we think the motion came too late, it being after an answer to the merits was filed.

Judgment affirmed.